Ames, J.
The violent resistance of the plaintiff to the execu-
tion of a lawful warrant would have justified his immediate arrest by the officer. It was not necessary, in order to justify such *238arrest, that the officer should give up the service of the process which he had'begun, or postpone it until he had disposed of the new case arising from the plaintiff’s interference. If the service of the process, the plaintiff’s resistance to that service, and his arrest, were all parts of the same transaction, the arrest was not unlawful. This question was put to the jury under proper instructions, and their verdict must be considered as deciding that the arrest was substantially simultaneous with the other proceedings, or at least immediately after the assault. For such a breach of the peace the officer might lawfully arrest, either during its continuance or immediately after the act.

Exceptions overruled.